Mr. Justice Carnes delivered the opinion of the court. 5. Municipal corporations, § 1107*—when contributory negligence of pedestrian injured by stepping off sidewalk into unguarded hole in street question for jury. In an action by a former member of a city council to recover damages for personal injuries sustained on a dark night, as the result of stepping off a sidewalk into an unguarded hole in the street which had existed for years, where it appeared that plaintiff was familiar with the streets, that the hole existed during his term of office as a member of the city council, but that he thought that he had reached an intersecting sidewalk along which he intended to pass, held that it was a question for the jury whether plaintiff was exercising ordinary care for his safety.